Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “configured to filter air as the air flows through a filter housing of a filtration system when the filter element is installed in the filtration system” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.

Thus, the at least claim 17 has been interpreted as follows:
“A filter element comprising: filter media; and a vortex finder comprising a wall, the vortex finder configured to extend from an inlet face of the filter media.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rother et al (US 20080209869; hereinafter Rother).
As regarding claim 12, Rother discloses the claimed invention for a filtration system comprising: a pre-cleaner housing comprising an inlet configured to receive air to be filtered and a swirling device configured to cause the air to move through the pre-cleaner housing along a swirling flow path; a filter housing positioned downstream of the pre-cleaner housing in an air flow direction and configured to receive the air from the pre-cleaner housing, the filter housing comprising an outlet positioned downstream of the pre-cleaner housing and a central compartment positioned between the pre-cleaner housing and the outlet; and a filter element positioned in the central compartment, the filter element comprising filter media and a vortex finder, the filter media configured to filter the air as the air flows through the filter housing, the vortex finder that comprises a 

    PNG
    media_image1.png
    478
    549
    media_image1.png
    Greyscale

As regarding claim 13, Rother discloses all limitations as set forth above.  Rother discloses the claimed invention for wherein the swirling device comprises at least one vane or fin (annotated fig. 2).
As regarding claim 14, Rother discloses all limitations as set forth above.  Rother discloses the claimed invention for wherein the pre-cleaner housing further comprises a dust outlet configured to transport the contaminants separated from the air by the swirling flow path out of the pre-cleaner housing (annotated fig. 2).
As regarding claim 15, Rother discloses all limitations as set forth above.  Rother discloses the claimed invention for wherein the vortex finder comprises a handle (annotated fig. 2).

As regarding claim 18, Rother discloses all limitations as set forth above.  Rother discloses the claimed invention for wherein the vortex finder comprises a handle (annotated fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al (US 20080209869; hereinafter Rother) as applied to claims 12 and 17 above, and further in view of Armstrong et al (US 2936043; hereinafter Armstrong).
plurality of de-swirl vanes.  Armstrong teaches wherein the vortex finder comprises a plurality of de-swirl vanes [vanes 17 at the vortex finder (cleaner air outlet tube 13 of the cyclonic chamber 10)].  Both Rother and Armstrong are directed to a cyclonic separator using a plurality of vanes or fins.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the vortex finder comprises a plurality of de-swirl vanes as taught by Armstrong in order to enhance cyclonic separator performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DUNG H BUI/           Primary Examiner, Art Unit 1773